Citation Nr: 0618107	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as noncompensable effective 
March 25, 1999.    

2.  Entitlement to an increased evaluation for moderate 
laxity with incoordination and fatigue, right knee, residuals 
of chondromalacia, evaluated as 20 percent disabling from 
March 25, 1999 to June 1, 2006.  

3.  Entitlement to an increased evaluation for 
chondromalacia, right knee, with limitation of motion, 
currently evaluated as 10 percent disabling effective March 
25, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1989 to March 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which granted service connection for 
chondromalacia of the right knee with an evaluation of 10 
percent and service connection for migraine headaches with a 
noncompensable evaluation, both effective March 25, 1999.  
The right knee disability was evaluated under Diagnostic Code 
(DC) 5299-5257.    

A December 2004 rating decision increased the veteran's 10 
percent evaluation for his right knee to 20 percent disabling 
effective March 25, 1999, framing the condition as moderate 
laxity with incoordination and fatigue of the right knee, 
residuals of chondromalacia.  Additionally, a separate 10 
percent evaluation was awarded for chondromalacia of the 
right knee with limitation of motion.  This separate 
evaluation was also effective March 25, 1999.  

A January 2006 rating decision proposed to decrease the 
evaluation of moderate laxity with incoordination and 
fatigue, right knee, residuals of chondromalacia, from 20 
percent disabling to noncompensable.     

A March 2006 rating decision severed service connection for 
moderate laxity with incoordination and fatigue, right knee, 
residuals of chondromalacia, effective June 1, 2006.  

The issue of entitlement to an increased evaluation for 
migraine headaches is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2006 rating decision severed service connection 
for moderate laxity with incoordination and fatigue, right 
knee, residuals of chondromalacia, effective June 1, 2006.     

2.  The veteran's right knee disability is manifested by 
flexion to approximately 105 degrees; it is not productive of 
limitation of extension or ankylosis.    


CONCLUSIONS OF LAW

1.  An increased evaluation for laxity with incoordination 
and fatigue, right knee, residuals of chondromalacia cannot 
not be awarded.  38 C.F.R. § 3.400(o)(1) (2005).    
  
2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia, right knee, with limitation of motion, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a; Diagnostic Codes 5003, 5010, 
5258, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran is appealing the original assignment of a 
disability evaluation following the award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The standardized description of range of motion of the knee 
is provided in Plate II under 38 C.F.R. § 4.71.  The normal 
range of knee flexion and extension is 0 degrees to 140 
degrees.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2005).

DC 5010, traumatic arthritis, directs that the evaluation be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
If the limitation of motion of the specific joint or joints 
involved is not compensable under the appropriate diagnostic 
codes, then a 10 percent rating is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Again, under DC 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which 
address limitation of motion of the knee, a 0 percent rating 
is warranted when flexion is limited to 60 degrees and 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees and extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
when flexion is limited to 30 degrees and extension is 
limited to 15 degrees.  A 30 percent rating is warranted when 
flexion is limited to 15 degrees and extension is limited to 
20 degrees.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
knee disability under both of these DC's would not amount to 
pyramiding under 38 C.F.R. § 4.14.  (Esteban v. Brown, 6 Vet. 
App. 259 (1994)).  However, a separate finding must be based 
on additional disability.  Specifically, for a knee 
disability rated under DC 5257 (not based on limitation of 
motion) to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (August 14, 1998).   

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.     

Also, separate ratings under DC 5260 (leg, limitation of 
flexion) and DC 5261 (leg, limitation of extension), both 
currently codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004 
(September 17, 2004).

The relevant evidence of record includes a January 2000 VA 
report of right knee X-rays that stated that there was no 
fracture, dislocation, bone destruction, or soft tissue 
abnormality.  It was a normal impression.  A January 2000 VA 
general medical examination report indicated that the veteran 
reported having flare-ups of the knee causing her to limp.  
The report stated that, upon physical examination, there was 
a lot of crepitus, moderate incoordination and laxity with 
moderate fatigue, and the knee was stated to give way.  There 
was no effusion of the joint.  Range of motion was 0 degrees 
of extension and flexion of 80 degrees.  It was stated that 
the veteran attributed this to swelling that had subsided 
within the previous day or two.  There was pain with range of 
motion.  The diagnosis was right knee chondromalacia.  

A March 2002 VA treatment record noted that the veteran had a 
history of chondromalacia and that she presented as a walk-in 
for pre-employment clearance.  She reported feeling well at 
all times, with no restriction, no pain, and no effusion 
unless she is engaged in "heavy running."  It was stated 
that she wanted paperwork filled out so that she could become 
a mail carrier.  Upon examination, her knees had a full range 
of motion and there was no effusion or instability.  It was 
indicated that her knee condition was currently asymptomatic.  

An August 2005 VA orthopedic examination report noted the 
veteran's complaints of flare-ups, weakness, and of her knee 
giving way.  Upon physical examination, there was no obvious 
muscle atrophy by visual inspection and by measurement.  
There was mild puffiness of her right knee compared to the 
left knee.  Right knee ligaments were intact.  There was 
about 7-10 degrees of hyperextension of the right knee.  
Passive flexion was to about 120 degrees, but the last 10 
degrees of passive flexion were painful.  Active flexion was 
to about 105 degrees.  She had a mildly tender inferior right 
patella, but the veteran stated that her pain was underneath 
her knee cap and that movement of her patella was painful, 
especially when pressure was applied and moved laterally and 
medially.  However, there was no gross subluxation or 
instability.  When hyperextending her knee, there was pain at 
the anterior and popliteal aspect of her knee.  The examiner 
stated that he did not feel any popliteal cyst.  It was 
reported that X-rays of the knee, taken on the same day as 
the examination, revealed no fracture, dislocation, bone 
destruction, or soft tissue abnormality.  The examiner stated 
that it was his opinion that repetitious range of motion in 
both hyperextension and flexion did increase pain.  Backward 
extension of the right knee past 5 degrees of full extension 
was painful and flexion of her right knee past 110 degrees 
was painful.  However, he stated that he was unable to 
determine any additional loss of range of motion of the right 
knee based on pain of repetitious movements, weakened 
movement against varying resistance, lack of endurance, 
excess fatigability with use, or incoordination.  The 
diagnoses included chondromalacia of the right knee and some 
laxity of the posterior structures of the right knee of about 
7-10 degrees with pain in the popliteal aspect of the "left 
knee likely secondary to some mild to moderate laxity of the 
posterior ligamentous structures of her right knee."             

					A.  Laxity

A 20 percent disability rating was in effect under DC 5257 
for moderate laxity with incoordination and fatigue, right 
knee, residuals of chondromalacia, for the period March 25, 
1999 to June 1, 2006.  As was noted in the introductory 
portion of this decision, a March 2006 rating decision 
severed service connection for moderate laxity with 
incoordination and fatigue, right knee, residuals of 
chondromalacia, effective June 1, 2006.  

Under 38 C.F.R. § 3.400(o)(1), a retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as in the instant 
matter by severance of service connection.  Accordingly, the 
veteran's claim is denied as a matter of law.  

				B.  Limitation of Motion

A 10 percent evaluation is currently in effect under DC 5003 
for chondromalacia, right knee, with limitation of motion, 
effective March 25, 1999.  

The preponderance of the evidence is against the veteran's 
claim.  The January 2000 VA examination report stated that 
range of motion was 0 degrees of extension and flexion of 80 
degrees.  The March 2002 VA treatment record stated that 
there was a full range of motion.  Finally, the August 2005 
VA examination report stated that there was about 7-10 
degrees of hyperextension of the right knee.  Passive flexion 
was to about 120 degrees, but the last 10 degrees of passive 
flexion were painful.  Active flexion was to about 105 
degrees.  The examiner stated that it was his opinion that 
repetitious range of motion in both hyperextension and 
flexion did increase pain.  Backward extension of the right 
knee past 5 degrees of full extension was painful and flexion 
of her right knee past 110 degrees was painful.  As such, an 
evaluation in excess of 10 percent is not warranted.  Nor are 
separate evaluations under DC 5260 and DC 5261 warranted.  

The Board acknowledges the veteran's subjective complaints of 
right knee pain, as VA is required to take pain symptoms into 
account to the extent these symptoms are supported by 
adequate pathology, in ratings involving limitation of range 
of motion.  38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 
Fed. Reg. 56704 (1998).  Here, the examiner who conducted the 
August 2005 VA examination stated in the report that he was 
unable to determine any additional loss of range of motion of 
the right knee based on pain of repetitious movements, 
weakened movement against varying resistance, lack of 
endurance, excess fatigability with use, or incoordination.  
Thus, the objective evidence does not show that the veteran's 
right knee condition has limitation of motion warranting an 
evaluation in excess of 10 percent even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.      

A higher rating for the right knee is not available under any 
other diagnostic code.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Under 38 C.F.R. § 4.71a, DC 5258, a 20 
percent disability evaluation is granted for cartilage, 
semilunar, dislocated, with frequent episodes of "locking" 
pain, and effusion into the joint.  This is the only rating 
listed for this diagnostic code.  Here, there is no evidence 
of dislocated semilunar cartilage of the veteran's right 
knee.  Therefore, consideration under this diagnostic code 
would be inappropriate.   Additionally, there is no evidence 
of ankylosis of the right knee.  Therefore, a rating under DC 
5256 would be inappropriate.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an April 2004 letter informed 
the veteran that, in order to establish entitlement to an 
increased evaluation for her service-connected disabilities, 
the evidence needed to show that the conditions had gotten 
worse.  Additionally, the April 2004 letter, as well as an 
April 2005 letter, informed the veteran of VA's duty to 
assist her in obtaining evidence for her claims.  
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, both the April 2004 and April 2005 
letters requested that the veteran let VA know if there was 
any other evidence or information that the veteran thought 
would support her claims.  Additionally, the letters provided 
the address where the veteran was to submit any evidence or 
information.  Thus, the veteran was essentially put on notice 
that she should send to VA any evidence or information 
pertaining to her claims.  Therefore, VA has substantially 
complied with the "fourth element" requirement.      

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the enactment of the VCAA, any defect with 
respect to the VCAA notice requirement in this regard was 
harmless error.  For example, after the April 2004 and April 
2005 VCAA letters were sent to the veteran, the claims were 
readjudicated by the AOJ in the March 2006 supplemental 
statement of the case (SSOC).  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased evaluation for moderate laxity with 
incoordination and fatigue, right knee, residuals of 
chondromalacia, is denied.  

An increased evaluation for chondromalacia, right knee, with 
limitation of motion, is denied.


REMAND

The Board's April 2005 remand directed that the veteran be 
afforded a VA examination in order to evaluate the current 
level of disability associated with her migraine headaches.  
In this regard, the veteran was afforded a VA neurological 
examination in September 2005.  The April 2005 Board remand 
specifically directed that the examiner comment as to whether 
the veteran's migraines were characteristic of prostrating 
attacks and, if so, to note the frequency of such prostrating 
attacks.  Unfortunately, this was not accomplished.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the 
Board's instructions in its April 2005 remand were clearly 
not complied with.  Therefore, the veteran is to be afforded 
another VA examination in order to assess the current nature 
and severity of her migraine headaches.          

Additionally, it was noted in the September 2005 VA 
neurological examination report that the veteran had been 
unable to continue working at her previous job due to 
migraine attacks and pain from her knee.  Therefore, the 
examiner is to comment on whether the veteran has very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.      

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
actions:
 
1.  Schedule the veteran for a VA 
examination in order to assess the 
current nature and severity of her 
migraine headaches.  The examiner is to 
state whether the veteran's migraine 
headaches are manifested by 
characteristic prostrating attacks and, 
if so, is to note the frequency of such 
prostrating attacks.  Additionally, if 
the veteran has characteristic 
prostrating attacks, the examiner is to 
render an opinion as to whether they are 
very frequent completely prostrating and 
prolonged attacks that are productive of 
severe economic inadaptability.  The 
claims folder and a copy of this REMAND 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


